By the declaration the locus in quo was described as bounded on the south by the defendant's land. Here was plainly no controversy in the declaration about the title to real estate. The defendant described his north line by monuments, confessed that he had broken the plaintiff's close north of that line, and confessed judgment for six dollars, and pleaded not guilty as to the residue of the declaration.
The plaintiff accepted the confession, and judgment was rendered in his favor for the amount confessed and costs. The defendant also offered to prove that he never had claimed north of that line.
It seems sufficiently evident that the title to real estate was not here in dispute, either by the pleadings or the evidence.
It appears to me that the declaration was insufficient, because there is nothing in it which shows that the south line of the plaintiff's land was so marked upon the ground as to be a monument, and therefore the declaration was uncertain. But the defendant, instead of demurring, defined the plaintiff's south line himself, and the plaintiff agreed. Wendell v. Abbott, 45 N.H. 349; Orange v. Berry, 24 N.H. 105. I think the costs should be limited.
LADD, J., concurred.
Costs limited. *Page 223